

EXECUTION COPY
 

SECURITIES PURCHASE, LOAN AND SECURITY AGREEMENT
 
SECURITIES PURCHASE, LOAN AND SECURITY AGREEMENT (this “Agreement”), dated as of
May 19, 2008, by and among Java Detour, Inc. a Delaware corporation (the
“Company”), on the one hand, and Java Finance, LLC, and Clydesdale Partners, LLC
(“Clydesdale”), on the other hand (each a “Secured Party” and together the
“Secured Parties”).
 
W I T N E S S E T H:
 
WHEREAS, Secured Parties have agreed to make loans to the Company in the
aggregate amount of $733,333.32, which loans are evidenced by secured promissory
notes payable to the Secured Parties of even date herewith, and, in connection
therewith, the Company will issue to each Secured Party an aggregate of One
Million (1,000,000) shares of common stock, $.0001 par value per share, of the
Company (the “Shares”) for each Loan advanced hereunder;
 
WHEREAS, the Company has agreed to grant a security interest in certain
collateral to Secured Parties in order to secure its obligation to repay the
loans; and
 
WHEREAS, capitalized terms used herein and not otherwise defined shall have the
meanings ascribed by the Uniform Commercial Code (the “Code”) as in effect from
time to time in the State of California; provided, however, if by mandatory
provision of law the attachment, perfection, or priority of Secured Parties’
security interest in the Collateral (as hereinafter defined) is governed by the
Code of another state such capitalized terms shall be defined as in effect in
such other jurisdiction for purposes of provisions thereof relating to such
attachment, perfection, or priority.
 
NOW, THEREFORE, in consideration of the foregoing premises and for other good
and valuable consideration, the receipt of which is hereby acknowledged, the
Company hereby agrees with Secured Parties as follows:
 
SECTION 1.   The Loan; Funding Date; Disbursement. Secured Parties shall
severally lend to the Company an aggregate principal amount of Seven Hundred
Thirty-three Thousand Three Hundred Thirty-three and Thirty-two Cents
($733,333.32). Each Secured Party shall lend $366,666.66 (each is a “Loan” and
together the “Loans”), it being acknowledged that Clydesdale has already
advanced to the Company $200,000 of its Loan. Each Loan shall be evidenced by a
secured promissory note in the form annexed hereto as Exhibit A (each is a
“Note” and together the “Notes”). All principal and accrued interest on the
Notes shall be payable on January 15, 2009. On the date of this Agreement, each
Secured Party shall send by wire transfer the aggregate amount of such Secured
Party’s Loan to TroyGould and distributions will be made from the account of
TroyGould against directions signed by both Hunter World Markets, Inc.
(“Hunter”) and the Company, subject to Section 4(g). It is understood and agreed
that the Company will accept a Loan of an additional $366,666.66 from a third
party (the “Additional Lender”) arranged by Hunter on the same terms as set
forth herein which Loan to be made within ten (10) business days of the Closing
if so made. Upon making the Loan, the Additional Lender shall be deemed to be a
Secured Party for purposes of this Agreement, and the Additional Lender shall
receive its allocable portion of the Shares and Hunter shall receive a placement
fee of $36,667. The Additional Lender shall execute a counterpart copy of this
Agreement.
 

--------------------------------------------------------------------------------


 
SECTION 2.   Benefit of Agreement. This Agreement is for the benefit of Secured
Parties to secure (a) the full and punctual payment when and as due, whether at
maturity, by acceleration, upon the dates set for payment, or otherwise of the
principal and interest of the Loans; and (b) the full and punctual payment of
any costs and expenses incurred by Secured Parties in connection with the
preservation or enforcement (including, without limitation, with respect to any
action, suit, or proceeding which may be instituted by Secured Parties in
connection with the enforcement) of any of the Secured Parties’ rights under the
Notes evidencing the Loans (including without limitation the reasonable fees and
disbursements of Secured Parties’ attorneys and other experts) (all such
obligations, collectively, the “Obligations”).
 
SECTION 3.   Grant of Security Interest. As collateral security for the prompt
and complete payment and performance when due of all the Obligations, and in
order to induce Secured Parties to make the Loans, the Company grants to Secured
Parties a first priority and continuing security interest, which will be
perfected by an effective UCC filing (made by Secured Parties or their counsel)
until the Loan, as it relates to a specific Secured Party, is satisfied, in all
of the Company’s right, title, and interest in all of the following property now
owned, or at any time hereafter acquired, by the Company or in which the Company
now has or at any time in the future may acquire any right, title, or interest
(all of which being hereinafter collectively called the “Collateral”):
 
(a)  all assets of the Company, including, but not limited to, real estate,
tangible assets and intangible assets including all intellectual property rights
located at or used in connection with the operations of the Company at the
addresses listed on Schedule 3(a) (the “Secured Locations”);
 
(b)  all existing and future contracts between the Company and another party
related to the Secured Locations;
 
(c)  all existing and future Accounts and General Intangibles now or hereafter
owned by the Company including, without limitation, (1) all money due and to
become due under any contract, (2) any damages arising out of or for breach or
default in respect of any contract or Account, (3) all other amounts from time
to time paid or payable under or in connection with any contract or Account, and
(4) the right of the Company to terminate any contract or to perform or exercise
all remedies thereunder;
 
(d)  all existing and future equipment, machinery, furniture, fixtures and
accessories located at or used in connection with the Secured Locations (the
“Equipment”);
 
(e)  all existing and future inventory located at or used in connection with the
Secured Locations; and
 
(f)  to the extent not otherwise included, all proceeds and products of any or
all of the foregoing.
 
2

--------------------------------------------------------------------------------


 
SECTION 4.   Representations, Warranties and Covenants of the Company.
 
The Company hereby represents, warrants and covenants as follows:
 
(a)  The Company is a corporation duly incorporated, validly existing, and in
good standing under the laws of the State of Delaware. The Company is qualified
or licensed to do business, and is in good standing as a foreign corporation in
all jurisdictions in which such qualification or licensing is required or in
which the failure to so qualify or to be so licensed could have a material
adverse effect on the Company.
 
(b)  This Agreement and the Notes have been duly authorized by all corporate
action, and upon their execution and delivery in accordance with the provisions
hereof will constitute legal, valid and binding agreements and obligations of
Company, enforceable in accordance with their respective terms. The issuance of
the Shares has been duly authorized by all corporate action.
 
(c)  The execution, delivery, and performance by Company of this Agreement and
the Notes and the issuance of the Shares do not and will not conflict with the
terms of the Certificate of Incorporation or Bylaws of Company, violate any
provision of any judgment, decree or order of any court or governmental
authority by which Company is bound, or any provision of any law or regulation
applicable to Company, or result in a breach of or constitute a default under
any contract, obligation, indenture, or other instrument to which Company is a
party or by which Company may be bound.
 
(d)  The execution, delivery, and performance by Company of this Agreement and
the Notes and the issuance of the Shares do not and will not require any
authorization, approval, or other action by, or notice to or filing with, any
governmental authority, regulatory body, or any other person or entity.
 
(e)  None of the filings of the Company required to be filed by it under the
Securities Exchange Act of 1934, as amended (the “SEC Reports”) nor the
financial statements (and notes thereto) included in the SEC Reports, as of
their respective filing dates, contained any untrue statement of a material fact
or omitted to state a material fact required to be stated therein or necessary
to make the statements therein in light of the circumstances under which they
were made not misleading.
 
(f)  Except as disclosed on Schedule 4(f), the Company owns the Collateral free
and clear of any lien, security interest, charge, or encumbrance. Without
limitation to the foregoing, the Company has clear and unencumbered title to all
real property, free and clear of any mortgage, or any liability, or rights of
third parties whatsoever, if any.
 
(g)  The Company shall use the proceeds of the Loans as follows: (1) payment at
Closing of Secured Parties’ counsel’s fees in the amount of $7,500 (the “Counsel
Fee”); (2) payment at Closing of a placement fee of $73,333 to Hunter (the
“Placement Fee”); (3) reimbursement for a tombstone ad (not to exceed $2,500),
and (4) the remaining proceeds as funds for Company operations.
 
3

--------------------------------------------------------------------------------


 
(h)  This Agreement creates a valid security interest in the Collateral securing
the payment of the Obligations which is prior to all on the Collateral created
by the Company and will be enforceable under the Code or similar laws as such as
against all other creditors of and purchasers from the Company.
 
SECTION 5.   Representations and Warranties of each Secured Party. Each Secured
Party hereby represents and warrants, severally and not jointly, to the Company
that:
 
(a)       Securities Not Registered. Secured Party is acquiring its Shares (as
defined herein) for its own account, not as an agent or nominee, and not with a
view to, or for sale in connection with, any distribution thereof in violation
of applicable securities laws. By executing this Agreement, Secured Party
further represents that Secured Party does not have any present contract,
undertaking, understanding or arrangement with any person to sell, transfer or
grant participations to such persons or any third person, with respect to its
Shares.
 
(b)      Access to Information. The Company has made available to Secured Party
the opportunity to ask questions of and to receive answers from the Company’s
officers, directors and other authorized representatives concerning the Company
and its business and prospects, and Secured Party has been permitted to have
access to all information which it has requested in order to evaluate the merits
and risks of the purchase of its Shares pursuant to this Agreement.
 
(c)       Investment Experience. Secured Party is an investor in securities of
companies in the development stage and acknowledges that it is able to fend for
itself, can bear the economic risk of its investment, and has such knowledge and
experience in financial and business matters that it is capable of evaluating
the merits and risks of the purchase of the Shares.
 
(d)      No Brokers or Finders. Secured Party has incurred no liability for
commissions or other fees to any finder or broker in connection with the
transactions contemplated by this Agreement, the cost of which is in any part
the liability of or payable by the Company.
 
(e)       Regulation D. Secured Party is an “accredited investor” as defined in
Rule 501 under the Securities Act. In the normal course of business, Secured
Party invests in or purchases securities similar to the Shares and has such
knowledge and experience in financial and business matters as to be capable of
evaluating the merits and risks of purchasing the Shares. The Secured Party is
not a registered broker dealer or an affiliate of any broker or dealer
registered under Section 15(a) of the Exchange Act, or a member of the Financial
Industry Regulatory Authority or a person engaged in the business of being a
broker dealer.
 
(f)       Unregistered. Secured Party has been advised that (i) the Shares have
not been registered under the Securities Act or other applicable securities
laws, (ii) the Shares may need to be held indefinitely, and Secured Party must
continue to bear the economic risk of the investment in the Shares unless the
Shares are subsequently registered under the Securities Act or an exemption from
such registration is available, (iii) when and if the Shares may be disposed of
without registration in reliance on Rule 144 promulgated under the Securities
Act, Secured Party must deliver an opinion of counsel to the Company reasonably
acceptable to the Company in form, substance and scope to the effect that the
Shares may be sold or transferred under an exemption from such registration, and
(iv) if the Rule 144 exemption is not available, public sale without
registration will require compliance with an exemption under the Securities Act.
 
4

--------------------------------------------------------------------------------


 
(g) Pre-Existing Relationship. Secured Party has a pre-existing personal or
business relationship with the Company or any of its officers, directors or
controlling persons, or by his/its business or financial experience or the
business or financial experience of his/its financial advisors who are
unaffiliated with and who are not compensated by the Company, directly or
indirectly, could be reasonably assumed to have the capacity to protect his/its
own interest in connection with the acquisition of the Shares.
 
(h)      No Advertisement. Secured Party acknowledges that the offer and sale of
the Shares was not be accomplished by the publication of any advertisement.
 
(i)        No Review. Secured Party understands that no arbitration board or
panel, court or federal, state, municipal or other governmental department,
commission, board, bureau, agency or instrumentality, domestic or foreign, has
passed upon or made any recommendation or endorsement of the Shares.
 
(j) Secured Party understands that the Shares shall bear a restrictive legend in
substantially the following form:
 
THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (the “SECURITIES ACT”) OR UNDER APPLICABLE STATE LAW AND MAY NOT BE
OFFERED FOR SALE, SOLD, TRANSFERRED OR PLEDGED UNLESS COVERED BY AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT, AND ANY APPLICABLE STATE LAW, A
TRANSFER MEETING THE REQUIREMENTS OF RULE 144 OF THE SECURITIES AND EXCHANGE
COMMISSION, OR (IF REASONABLY REQUIRED BY THE COMPANY) AN OPINION OF COUNSEL
SATISFACTORY TO THE COMPANY THAT ANY SUCH TRANSFER IS EXEMPT FROM SUCH
REGISTRATION.
 
SECTION 6.   Further assurances.
 
(a)  Delivery of Statements and Documents. The Company agrees from time to time
to execute and deliver promptly, at the sole expense of the Company, all further
instruments and documents and take all further action that may be reasonably
necessary or desirable or that Secured Parties may reasonably request to perfect
and protect any security interest granted or purported to be granted hereby or
to enable Secured Parties to exercise and enforce their rights and remedies
hereunder with respect to any Collateral.
 
(b)  Financing/Continuation Statements. The Company hereby authorizes Secured
Parties to file one or more financing or continuation statements and amendments
thereto relative to all or any part of the Collateral without the signature of
the Company where permitted by law.
 
5

--------------------------------------------------------------------------------


 
(c)  Indemnification. The Company agrees to pay, and to save Secured Parties
harmless from, any and all liabilities, costs, and expenses (including, without
limitation, reasonable attorneys’ fees and expenses) (i) with respect to, or
resulting from, any delay in paying any and all excise, sales, or other taxes
which may be payable or determined to be payable with respect to any of the
Collateral, (ii) with respect to, or resulting from, any delay in complying with
any law or regulation applicable to any of the Collateral, or (iii) in enforcing
Secured Parties’ rights and remedies under this Agreement; unless such damages
arose from Secured Parties’ willful misconduct or gross negligence.
 
(d)  Limitation on Liens on Collateral. The Company will not create, incur, or
permit to exist, and will defend the Collateral against, and will take such
other action as is necessary to remove, any lien on or to the Collateral other
than the liens created hereby and any liens created in connection with Equipment
leases for Equipment purchased after the date hereof, and will defend the right,
title, and interest of Secured Parties in and to any of the Collateral against
the claims and demands of third parties.
 
SECTION 7.   Performance by Secured Parties of the Company’s Obligations. If the
Company fails to perform or comply with any of its agreements described herein
and such failure to perform or comply constitutes an Event of Default (as
defined in the Notes), then Secured Parties, to the extent provided for by the
terms of this Agreement, and after reasonable prior notice to the Company and
opportunity to cure, shall themselves perform or comply, or otherwise cause
performance or compliance with such agreement. The reasonable expenses of
Secured Parties incurred in connection with such performance or compliance shall
be payable by the Company to Secured Parties on demand and shall constitute
Obligations secured hereby.
 
SECTION 8.   Proceeds. If an Event of Default (as defined in the Notes) shall
occur and be continuing, at the request of Secured Parties:
 
(a)  all proceeds received by the Company consisting of cash, checks, and other
non cash items shall be held by the Company in trust for Secured Parties, shall
be segregated from other funds of the Company and shall forthwith upon receipt
by the Company be turned over to Secured Parties in the exact form as received
by the Company (duly indorsed by the Company to Secured Parties, if required);
and
 
(b)  any and all such proceeds received by the Company (whether from Secured
Parties or otherwise) may, in the sole discretion of Secured Parties, be held by
Secured Parties as collateral security for, or at any time thereafter applied in
whole or in part by Secured Parties against, all or any part of the Obligations.
Any balance of such payments held by Secured Parties and remaining after payment
in full of all the Obligations then due and owing shall be paid over to the
Company.
 
SECTION 9.   Covenants of the Company.
 
(a)  The Company shall pay promptly when due all property and other taxes,
assessments, and governmental charges or levies imposed upon, and all claims
including claims for labor, materials, and supplies against, the Collateral,
except if the same are being contested in good faith and by appropriate
proceedings.
 
6

--------------------------------------------------------------------------------


 
(b)  Promptly after the date hereof, the Company shall hire an investor
relations firm reasonably acceptable to Hunter.
 
SECTION 10.   Negative Covenants of the Company. The Company shall not:
 
(a)  sell, assign, or transfer by operation of law or otherwise dispose of any
of the Collateral, without the prior written consent of Secured Parties, except
in the ordinary course of business.
 
SECTION 11.   Closing Conditions. The obligations of the Secured Parties to make
the Loans shall be subject to the conditions precedent that the Secured Parties
shall have received the following, on each in form and substance satisfactory to
the Secured Parties:
 
(a)  The Notes duly executed by the Company;
 
(b)  1,000,000 Shares issued to each Secured Party that advances a Loan
hereunder; and
 
(c)  Such additional supporting documents as the Secured Parties or their
counsel may reasonably request.
 
Additionally, the Company shall pay out of the proceeds of the Loan the
Placement Fee ($73,333) and the Counsel Fee ($7,500) and the cost for a
tombstone ad (not to exceed $2,500).
 
SECTION 12.   Remedies. If an Event of Default (as defined in the Note) shall
occur and be continuing:
 
(a)  Secured Parties may exercise in respect of the Collateral all the rights
and remedies of a secured party upon default under the Code in addition to other
rights and remedies provided for herein or otherwise available to it, and also
may with reasonable notice, except as specified below, sell the Collateral, or
any part thereof, in one or more parcels at public or private sale for cash, on
credit, or for future delivery, and at such price or prices and upon such other
terms as are commercially reasonable.
 
(b)  The Company agrees that to the extent notice of sale shall be required by
law, at least ten (10) days prior written notice to the Company shall constitute
reasonable notification of the time and place of any public sale or the time
after which any private sale is to be made. Secured Parties shall not be
obligated to make any sale of Collateral regardless of whether notice of sale
has been given. Secured Parties may adjourn any public or private sale from time
to time by announcement at the time and place fixed therefore, and such sale may
without further notice be made at the time and place to which it was so
adjourned.
 
(c)  Notwithstanding the foregoing, Secured Parties shall deliver the Collateral
to the Company and this Agreement shall terminate as set forth in Section 18 of
this Agreement.
 
(d)  All cash proceeds received by Secured Parties in respect of any sale of,
collection from, or other realization upon all or any part of the Collateral
may, in the discretion of Secured Parties, be held by Secured Parties as
collateral for payment of the Obligations, and at any time, after payment out of
such proceeds of any expenses payable to Secured Parties pursuant to Section 13,
may be applied as provided for in Section 14.
 
7

--------------------------------------------------------------------------------


 
SECTION 13.   Expenses. The Company shall pay to Secured Parties upon demand the
amount of any and all reasonable expenses, including the reasonable fees and
disbursements of its counsel and of any experts and agents, which Secured
Parties may incur in connection with (i) the custody, preservation, use or
operation of, or the sale of, collection from, or other realization upon, any of
the Collateral or (ii) the exercise or enforcement of any of the rights of
Secured Parties hereunder after and during the continuance of an Event of
Default.
 
SECTION 14.   Application of Proceeds. All moneys collected by Secured Parties
upon any sale or other disposition of the Collateral, together with all other
moneys received by Secured Parties hereunder, shall be applied as follows:
 
(a)  first, to all fees and expenses incurred by Secured Parties in connection
with the enforcement of their rights hereunder;
 
(b)  second, to satisfy any accrued unpaid and outstanding interest changes on
the Loans;
 
(c)  third, to satisfy any unpaid and outstanding principal of the Loans; and
 
(d)  fourth, any excess, to the Company.
 
SECTION 15.   Severability. Any provision of this Agreement which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
 
SECTION 16.   No Waiver; Cumulative Remedies; Further Assurances. Secured
Parties shall not by any act (except a written instrument pursuant to Section 16
hereof), delay, indulgence, omission, or otherwise be deemed to have waived any
right or remedy hereunder or to have acquiesced in any default or Event of
Default (as defined in the Note) or in any breach of the terms and conditions
hereof. A waiver by Secured Parties of any right or remedy hereunder on any one
occasion shall not be construed as a bar to any right or remedy which Secured
Parties would otherwise have had on any future occasion. No failure to exercise
nor any delay in exercising on the part of Secured Parties any right, power, or
privilege hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any right, power, or privilege hereunder preclude any other
or future exercise thereof or the exercise of any other right, power, or
privilege. The rights and remedies hereunder provided are cumulative and may be
exercised singly or concurrently, and are not exclusive of any rights and
remedies provided by law. The Company shall do such further acts, including
without limitation, signing such documents of transfer that Secured Parties may
reasonably request to effectuate any sale of Collateral as herein permitted and
described.
 
8

--------------------------------------------------------------------------------


 
SECTION 17.   Waivers and Amendments; Successors and Assigns.
 
(a)  None of the terms or provisions of this Agreement may be waived, altered,
modified, or amended except by a written instrument duly executed by the Company
and Secured Parties owed a majority of the then outstanding amounts under the
Notes evidencing the Loans.
 
(b)  This Agreement and all obligations of the Company hereunder shall be
binding upon the successors and assigns of the Company, and shall together with
the rights and remedies of Secured Parties hereunder inure to the benefit of
Secured Parties and their successors and assigns, provided that the Company may
not assign or transfer any of its rights or obligations hereunder without the
prior written consent of the Secured Parties.
 
SECTION 18.   Release of Collateral. Following the date on which all Obligations
then due and owing have been paid in full, this Agreement shall terminate. Upon
expiration of this Agreement the security interest granted hereby shall
terminate, all rights to the Collateral shall revert to the Company, and the
Company shall have no further obligations hereunder. Secured Parties, at the
request and expense of the Company, will execute and deliver to the Company such
documents as the Company shall reasonably request to evidence such termination
and to release the security interest granted pursuant to Section 3.
 
SECTION 19.   Relationship of Secured Parties; Collateral Agreement. Secured
Parties shall be on parity with each other with respect to the Collateral and
the Obligations. Secured Parties hereby appoint Hunter to act on their behalf as
Collateral Agent (“Collateral Agent”), it being understood that any action to be
taken pursuant to this Agreement or the Note shall exclusively vest in the
Collateral Agent.
 
SECTION 20.   Notices. All notices, requests, and other communications to any
party hereunder or under the Notes shall be in writing and shall be given to the
parties hereto at the addresses set forth below:
 
if to the Company:
Java Detour, Inc.
1550 Bryant Street, Suite 500
San Francisco, California 94103
Attention: Michael Binninger
Telephone: 415-241-8020
Fax No.: 415-241-9120
   
with a copy to:
Kirkpatrick & Lockhart Preston Gates Ellis LLP
10100 Santa Monica Blvd., Suite 700
Los Angeles, CA 90067
Attention: Thomas Poletti, Esq.
Telephone: 310-552-5000
Fax No.: 310-552-5001

 
9

--------------------------------------------------------------------------------


 
if to Secured Parties:
Hunter World Markets, Inc.
9300 Wilshire Blvd. Penthouse Suite
Beverly Hills, CA 90212
Tel. No. : 310-286-2211
Fax No.: 310-246-0335
Attention: Todd Ficeto
   
with a copy to:
David L. Ficksman, Esq.
TroyGould PC
1801 Century Park East, 16th Floor
Los Angeles, California 90067
Tel. No.: 310 789 1290
Fax. No.: 310 789 1490



or to such other address as such party may hereafter specify by written notice
to the other party hereto. Except as otherwise provided for herein, each such
notice, request, or other communication shall be effective (i) if given by
facsimile transmission when transmitted to the facsimile transmission number
specified in this Section 20 or (ii) if given by mail, three (3) business days
after such communication is deposited in the mail by certified mail,
return-receipt requested, postage prepaid addressed as aforesaid.
 
SECTION 21.   Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall constitute an original and all of which
together shall constitute one and the same instrument.
 
SECTION 22.   Governing Law. This Agreement shall be construed pursuant to the
laws of the State of California without regard to conflicts of law principals
thereof.
 
[Signatures on Next Page]
 
10

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the undersigned have caused this Agreement to be executed
and delivered as of the date first set forth above.
 

 
THE COMPANY:
     
JAVA DETOUR, INC.
         
By: /s/ Michael Binninger                                
Name: Michael Binninger
Title:   Chief Executive Officer
         
SECURED PARTIES:
     
JAVA FINANCE, LLC
         
By:/s/ Todd Ficeto                                             
 
Name: Todd Ficeto                                              
Title:   Manager
      CLYDESDALE PARTNERS, LLC   By: Clydesdale Ventures, LLC, its Manager      
By:  /s/ James S. Madden                                      
Name:  James S. Madden
Title:    Manager

 

--------------------------------------------------------------------------------


 
Schedule 3(a)
Secured Locations
 

  1.  495 East Cypress, Redding, CA 96002         2.  1055 Mangrove Avenue,
Chico, CA 95926         3.   836 2nd Street, San Rafael, CA 94901

 
 

--------------------------------------------------------------------------------



Schedule 4(f)
Liens on Collateral


 
See attached.
 

--------------------------------------------------------------------------------


 
EXHIBIT A
 
SECURED PROMISSORY NOTE
 